14‐581 
Barnes v. Furman, et al. 
                                          
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                       SUMMARY ORDER 
                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 22nd day of October, two thousand fifteen. 
                     
PRESENT:  ROBERT D. SACK, 
                    DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                                   Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ARRELLO BARNES, 
                                                   Plaintiff‐Appellant, 
                                                                                                
                                         v.                                             14‐581 
                                                                                         
FURMAN, FEDELE, KERBEIN, ROBERT MURPHY, 
CORRECTION OFFICER, HOWARD MATASAR, T. 
STANLEY, P. CORCORAN, CHAPPIUS, JR., M. 
McGINNIS, A. BARLETT, NAPOLI, JOHN NUTTAIL, 
EVERETTE, LITWILDER, BRIAN FISHER, THOMAS 
EAGEN,                                                                                   
                                                   Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
 
FOR PLAINTIFF‐APPELLANT:                            Arrello Barnes, pro se, Attica, New York. 
 
FOR DEFENDANTS‐APPELLEES:                           Denise A. Hartman, Martin A. Hotvet, 
                                                    Assistant Solicitors General, for Barbara D. 
                                                    Underwood, Solicitor General, and Eric T. 
                                                    Schneiderman, Attorney General of the State of 
                                                    New York, Albany, New York. 
                        
                       Appeal from the United States District Court for the Western District of 

New York (Larimer, J.). 

                       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED in 

part and VACATED in part, and the case is REMANDED.  

                       Plaintiff‐appellant Arrello Barnes, proceeding pro se, appeals from the 

judgment of the district court entered February 12, 2014 in favor of various prison 

officials in the New York State Department of Correctional Services (ʺDOCSʺ) 

dismissing his complaint alleging claims under 42 U.S.C. § 1983 and the Religious Land 

Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq. (ʺRLUIPAʺ).  Barnes 

alleges that prison officials: 1) denied him kosher meals for a three or four‐month 

period in 2004 because he then identified as ʺHebrew Israelite,ʺ not ʺJewishʺ; and 2) 

confiscated his religious head covering ‐‐ a Tsalot‐Kob1 ‐‐ in 2007 because he then 

identified as ʺJewish,ʺ not ʺRastafarian.ʺ  Barnes also seeks injunctive and declaratory 

relief to permit the wearing of Tsalot‐Kobs by Hebrew Israelite and Jewish inmates.   
                                                 
           1    A Tsalot‐Kob is ʺa hemispheric head cap that can be made of cloth, knitted or 
crochetedʺ and ʺmeasures approximately 12ʺ long at its longest point in order to cover all 
[dread]locks.ʺ  Appelleesʹ Add. at 6.  
                                                     ‐ 2 ‐ 
 
              By decision and order also filed February 12, 2014, the district court 

granted defendantsʹ motion for summary judgment and denied Barnesʹs cross‐motion 

for summary judgment.  The district court held that Barnesʹs kosher meals claim failed 

as a matter of law and that defendants were entitled to qualified immunity for 

confiscating Barnesʹs religious head covering.  We assume the partiesʹ familiarity with 

the underlying facts, the procedural history, and the issues on appeal. 

              We review de novo the district courtʹs grant of summary judgment, with 

the view that ʺ[s]ummary judgment is appropriate only if the moving party shows that 

there are no genuine issues of material fact and that the moving party is entitled to 

judgment as a matter of law.ʺ  Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d 

Cir. 2003).  On summary judgment, the court must consider ʺnot whether . . . the 

evidence unmistakably favors one side or the other but whether a fair‐minded jury 

could return a verdict for the plaintiff on the evidence presented.ʺ  Anderson v. Liberty 

Lobby, Inc., 477 U.S. 242, 252 (1986). 

              We also review de novo the district courtʹs ruling that defendants are 

entitled to qualified immunity.  See Lynch v. City of New York, 737 F.3d 150, 156 (2d Cir. 

2013).  Qualified immunity shields a government official from liability for civil damages 

ʺif his conduct did not violate plaintiffʹs clearly established rights or if it would have 

been objectively reasonable for the official to believe that his conduct did not violate 

plaintiffʹs rights.ʺ  Mandell v. Cty. of Suffolk, 316 F.3d 368, 385 (2d Cir. 2003).  The Court 

ʺmust look to both the clarity of the law establishing the right allegedly violated as well 
                                              ‐ 3 ‐ 
 
as whether a reasonable person, acting under the circumstances the[n] confronting a 

defendant, would have understood that his actions were unlawful.ʺ  Ford v. McGinnis, 

352 F.3d 582, 596‐97 (2d Cir. 2003) (internal quotation marks omitted).  

A.     Denial of Kosher Meals 

              The district court held that defendantsʹ requirement that Barnes identify 

as Jewish to receive kosher meals did not substantially burden his religious exercise.  

But this was not Barnesʹs claim.  Instead, Barnes sought relief with respect to an earlier 

period of time, the three or four months from April 2004, when he was transferred to 

Southport Correctional Facility, to early July 2004, when he began receiving kosher 

meals while still registered as a Hebrew Israelite.  His complaint is not that he was later 

required to register as Jewish, but that he was denied kosher meals for three or four 

months until the Central Office Review Committee approved his request that inmates 

identifying as Hebrew Israelite should receive kosher meals.  The district court did not 

consider this claim. 

              Prisoners have a right to a diet consistent with their religious beliefs.  Ford, 

352 F.3d at 597; McEachin v. McGuinnis, 357 F.3d 197, 203‐4 (2d Cir. 2004).  Here, Barnes 

alleges that he was denied kosher meals for three or four months, a time period that is 

not ʺso trivial that [it is] most properly ignored.ʺ  McEachin, 357 F.3d at 203 n.6. 

              Defendants do not address whether the facts alleged demonstrate the 

violation of Barnesʹs constitutional rights, instead urging us to proceed to the second 

step of the qualified immunity analysis and arguing that their actions were objectively 
                                             ‐ 4 ‐ 
 
reasonable.  See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (ʺThe judges of the district 

courts and the courts of appeals should be permitted to exercise their sound discretion 

in deciding which of the two prongs of the qualified immunity analysis should be 

addressed first in light of the circumstances in the particular case at hand.ʺ).  We elect to 

do so and we agree that, on the record before us, defendants were entitled to qualified 

immunity as a matter of law because it was objectively reasonable for them to believe, 

at the time, that their denial of kosher meals to an inmate who self‐identified as a 

Hebrew Israelite did not violate the inmateʹs rights.  

              In April 2004, when Barnes arrived at Southport, the Orientation Manual 

provided that kosher meals were ʺavailable to Jewish inmates.ʺ  Because Barnes was 

registered as Hebrew Israelite and not Jewish, he was not given kosher meals.  Barnes 

wrote letters and filed a grievance requesting kosher meals, and on June 23, 2004, the 

Central Office Review Committee granted the grievance, concluding that it was 

ʺappropriateʺ for inmates self‐identifying as Hebrew Israelites to be given Kosher 

meals.  Barnes began receiving kosher meals shortly thereafter.   

              Hence, while Barnes was first denied kosher meals in accordance with 

Southport policy because he had not registered as Jewish, the decision was reversed by 

central DOCS authorities after Barnes complained.  While it was clearly established in 

2004 that inmates had the right to a diet consistent with their religious beliefs, see Kahane 

v. Carlson, 527 F.2d 492, 495‐96 (2d Cir. 1975) (holding orthodox Jewish inmate was 

entitled to kosher meals); Bass v. Coughlin, 976 F.2d 98, 99 (2d Cir. 1992) (per curiam), it 
                                             ‐ 5 ‐ 
 
was not unreasonable for Southport officials to deny Barnes kosher meals because he 

was registered as Hebrew Israelite in accordance with the prison policy limiting kosher 

meals to Jewish inmates.  Nor was it unreasonable for the prison officials to rely on 

Barnesʹs registered religious designation in making its initial kosher meal 

determination.2  See Jackson‐Bey v. Hanslmaier, 115 F.3d 1091, 1096 (2d Cir. 1997) (holding 

that DOCS may place reasonable limitations on an inmateʹs right to the free exercise of 

religion, including a requirement that the inmate register his religious affiliation).  Once 

the Central Office determined that the policy should be changed, the Southport officials 

granted Barnes kosher meals.  Therefore, even assuming Barnesʹs rights were being 

violated in 2004, under the circumstances defendants did not act unreasonably. 

B.         Confiscation of Religious Head Covering 

                       To prevail on a First Amendment claim, a plaintiff must show that he has 

a sincerely held religious belief, that it was substantially burdened, and that defendantsʹ 

conduct was not reasonably related to some legitimate penological interest.  See Holland 

v. Goord, 758 F.3d 215, 220‐23 (2d Cir. 2014); Ford, 352 F.3d at 588‐94.3  Defendants may 

assert a defense of qualified immunity to such a claim, but they must show that their 

conduct ʺdoes not violate clearly established statutory or constitutional rights of which 


                                                 
           2    We note that, at various times, Barnes was registered as Muslim, Hebrew 
Israelite, Jewish, Rastafarian, Protestant, and Nation of Islam.     
        3       We have not decided whether the substantial burden test remains viable in our 
Circuit following Employment Division v. Smith, 494 U.S. 872 (1990), but we need not decide the 
issue here because defendants have not contested that Barnes satisfies this element, see Holland, 
758 F.3d at 221. 
                                                    ‐ 6 ‐ 
 
a reasonable person would have known.ʺ  Zahrey v. Coffey, 221 F.3d 342, 347 (2d Cir. 

2000) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).   

              Defendants confiscated Barnesʹs head covering because he was registered 

as ʺJewishʺ and DOCS officials had determined that the appropriate head covering for 

Jews was a yarmulke, based on advice from their ʺreligious advisors, the New York 

State Board of Rabbis.ʺ  Appelleesʹ Br. at 12‐13.  Barnes contended that a Tsalot‐Kob was 

more appropriate than a yarmulke because it fit over his extensive dreadlocks.  At the 

time, Tsalot‐Kobs were ʺonly authorized for members of the Rastafarian faith.ʺ  

Appelleesʹ Add. at 6.  Among the five permitted religious head coverings, the Tsalot‐

Kob was the only religious headwear limited to just one religious faith.  Id.  All others ‐‐ 

yarmulkes, kufis, fezzes, and khimars ‐‐ were permitted to be worn by any inmate, 

regardless of religious registration, so long as they were being worn for religious 

purposes.  Id.  DOCS has since changed its policy to remove the limitation that Tsalot‐

Kobs be worn by Rastafarians only.  Id. at 11 (ʺIn an effort to ensure compliance with 

RLUIPA, inmates will no longer be required to pick faith specific items for individual 

worship only.ʺ).   

              Defendants do not dispute that the confiscation of Barnesʹs Tsalot‐Kob 

religious head covering was unlawful and instead argue that they are entitled to 

qualified immunity because there is no clearly established law permitting inmates to 

wear ʺhead coverings of their choice.ʺ  Appelleesʹ Br. at 31, 37.  To determine whether a 

right was clearly established, we consider ʺwhether the right in question was defined 
                                             ‐ 7 ‐ 
 
with reasonable specificity,ʺ ʺwhether the decisional law of the Supreme Court and the 

applicable circuit court support the existence of the right in question,ʺ and ʺwhether 

under preexisting law a reasonable defendant official would have understood that his 

or her acts were unlawful.ʺ  Dean v. Blumenthal, 577 F.3d 60, 68 (2d Cir. 2009) (per 

curiam) (internal quotation marks omitted).   

                The district court erred in holding that defendants are entitled to qualified 

immunity as a matter of law.  Although we have never held that prison officials are 

obligated to provide an inmate with ʺhead coverings of their choice,ʺ it has nonetheless 

been well established that prisoners ʺretain some measure of the constitutional 

protections afforded by the First Amendmentʹs Free Exercise Clause.ʺ  Ford, 352 F.3d at 

588 (citing Pell v. Procunier, 417 U.S. 817, 822 (1974)).  Prisonersʹ free exercise claims are 

necessarily balanced against the interests of prison officials administering the prison 

system.  Id.  In light of that concern, it has been clearly established that burdens on 

prisonersʹ free exercise rights must be justified by a legitimate penological interest.   See 

id. at 594‐95; Salahuddin v. Goord, 467 F.3d 263, 275‐76 (2d Cir. 2006) (denying qualified 

immunity for prison officials not separating Sunni and Shiʹite Ramadan services 

because ʺit was clearly established at the time of the alleged violations that prison 

officials may not substantially burden inmatesʹ rights to religious exercise without some 

justificationʺ).   

                It was also clearly established before 2007 that prison officials could not 

rely solely on the opinions of the New York Board of Rabbis in assessing the sincerity of 
                                              ‐ 8 ‐ 
 
Barnesʹs religious belief.  See Ford, 352 F.3d at 590, 597‐98; Jackson v. Mann, 196 F.3d 316, 

320‐21 (2d Cir. 1999) (holding that prison official could not deny inmate kosher meals 

based on rabbiʹs determination that inmate was not Jewish under Judaic law); Jolly v. 

Coughlin, 76 F.3d 468, 476 (2d Cir. 1996) (concluding that prison officials cannot impinge 

on sincere religious belief simply by showing that ʺas an objective matter, the plaintiffʹs 

belief is not accurate or logicalʺ).  Therefore, it was well established by 2007 that the test 

for whether a prisoner’s beliefs are entitled to free exercise protection turns on whether 

they are ʺsincerely held,ʺ not the ecclesiastical question of the propriety of Jews wearing 

head coverings other than yarmulkes.  

              Taken together, our earlier decisions have clearly established that prison 

officials may not prohibit a sincere religious practice without some legitimate 

penological interest.  The only legitimate penological objectives defendants point to are 

related to the requirement that inmates register their religious affiliation with prison 

officials and the Department of Corrections, and that prison officials rely to some extent 

on that designation.  Defendants do not, however, provide any legitimate penological 

reasons behind prison officialsʹ and chaplainsʹ former adherence to a policy that limited 

Jewish inmatesʹ head coverings to yarmulkes only.  Nor do the defendants offer a 

legitimate penological reason for deferring to the New York State Board of Rabbis 

where the sincerity of Barnesʹs belief was apparently uncontested.  As the district court 

noted, ʺʹthere is no legitimate reason for DOCS to afford members of only one religious 

denomination the opportunity to adhere to a sincerely held religious beliefʹ relative to 
                                             ‐ 9 ‐ 
 
grooming or headwear.ʺ  Barnes v. Fedele, No. 07‐CV‐6197 (W.D.N.Y. Feb. 12, 2014) 

(quoting Amaker v. Goord, No. 06‐CV‐490A(SR), 2010 WL 2595286, at *12 (W.D.N.Y. Mar. 

25, 2010)).   

                 Even so, there remains the question of whether ʺʹreasonable persons in 

[defendantsʹ] position would not have understood that their conduct was within the 

scope of the established prohibition.ʹʺ  LaBounty v. Coughlin, 137 F.3d 68, 73 (2d Cir. 

1998) (quoting In re State Police Litig., 88 F.3d 111, 123 (2d Cir. 1996)).  For qualified 

immunity to apply on this basis, defendants must demonstrate that ʺno rational jury 

could fail to concludeʺ that it was reasonable for them to believe that their conduct did 

not violate the prisonerʹs constitutional rights.  Id. at 74.  When officials follow an 

established prison policy, as defendants did here, their entitlement to qualified 

immunity depends on ʺwhether a reasonable officer might have believed that the 

challenged order was lawful in light of legitimate penological interests supportingʺ the 

directive.  Holland, 758 F.3d at 223; Salahuddin, 467 F.3d at 276 (ʺ[O]nce a prisoner shows 

that a prison regulation impinges on a protected right, prison officials must show that 

the disputed official conduct was motivated by a legitimate penological interest.ʺ).  

While the individual corrections officers who confiscated Barnesʹs Tsalot‐Kob may very 

well have been acting reasonably when following DOCS policy, a different analysis may 

apply to those responsible for the policy.  On this record, it is not apparent whether 

there was a legitimate penological reason to limit only Tsalot‐Kobs to inmates registered 

as Rastafarian.   
                                             ‐ 10 ‐ 
 
              Therefore, we cannot say as a matter of law that it was objectively 

reasonable for those defendants to believe that denying a Tsalot‐Kob to an inmate 

registered as Jewish was constitutional.  Moreover, because defendants have not 

identified any penological interests supporting the policy, we cannot assess the 

reasonableness of their actions.  See Salahuddin, 467 F.3d at 276 (holding that where 

prison officials did not ʺpoint[] to anything in the record to show that they relied on 

legitimate penological justifications,ʺ court could not ʺmanufacture facts out of thin 

airʺ).  Accordingly, we remand to the district court for further proceedings and 

development of the record.   

3.     Injunctive and Declaratory Relief 

              We affirm the district courtʹs holding that Barnesʹs requests for injunctive 

and declaratory relief are moot.  While an inmateʹs transfer ʺgenerally moots claims for 

declaratory and injunctive relief against officials of that facility,ʺ but not claims against 

higher‐ranking officials, Salahuddin, 467 F.3d at 272, Barnesʹs claims are nonetheless 

moot because he has since changed his religious designation to Protestant and no longer 

has dreadlocks.   

              We have considered all of Barnesʹs remaining arguments and find them to 

be without merit.  Accordingly, we AFFIRM in part, VACATE in part, and REMAND 

for proceedings consistent with this decision. 

 
                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 
                                            ‐ 11 ‐